DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/824,979 filed on 20 March 2020.  
Claims 1-20 are pending.  Claims 1, 8, and 15 are independent claims.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:  in claims 6 and 13, the semicolon (“;”) before the period (“.”) at the end of the claims appear to be a typo and should be removed.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/830,988 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter and are substantially similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 of the instant application are claiming the same subject matter that are recited in claims 1-20 of copending Application No. 16/830,988 as follows:  
Instant Application 
U.S. Application No. 16/830,988
1. A system for vendor-neutral models of vendors' application resources, comprising: 
2. The system of claim 1, wherein the plurality of instructions further causes the processor to: create, by the host, a plurality of vendor-neutral models corresponding to a plurality of resources of the application, in response to installing the application on the host; and output, by the host, a result of 
3. The system of claim 1, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
4. The system of claim 1, wherein inputting any vendor-neutral version of any one of the data protection operations for any resource of any application is in response to receiving a vendor-neutral request from an application data manager to output any vendor-neutral version of any one of the data protection operations for any resource of any application, and using any vendor-neutral model of any resource of any application to perform any vendor-neutral version of any 
5. The system of claim 1, wherein the one of the data protection operations is also for another resource of another application, and the plurality of instructions further causes the processor to: output, by the host, capabilities of data protection operations which are specified by another vendor of the other application that is installed on the host; and perform, by the host, the vendor-neutral version of the one of the data protection operations on the other resource of the other application by using a vendor-neutral model of the other resource of the other application.  
6. The system of claim 1, wherein the plurality of instructions further causes the 
7. The system of claim 6, wherein the other one of the data protection operations is also for another resource of another application, and the plurality of instructions further causes the processor to: output, by the host, capabilities of data protection operations which are specified by the other vendor of the other application that is installed on the host; and perform, by the host, the vendor-neutral version of the other one of the data protection operations on the other resource of the other application by using a vendor-
8. A computer-implemented method for vendor-neutral models of vendors' application resources, the computer-implemented method comprising: outputting, by a host, capabilities of data protection operations which are specified by a vendor of an application that is installed on the host; and performing, by the host, a vendor-neutral version of one of the data protection operations, based on any of the capabilities, on a resource of the application by using a vendor-neutral model of the resource of the application, in response to inputting the vendor-neutral version of the one of the data protection operations for the resource of the application.  
9. The computer-implemented method of claim 8, wherein the computer-implemented method further comprises: creating, by the host, a plurality of vendor-neutral models corresponding to a plurality of resources of 
10. The computer-implemented method of claim 8, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
11. The computer-implemented method of claim 8, wherein inputting any vendor-neutral version of any one of the data protection operations for any resource of any application is in response to receiving a vendor-neutral request from an application data manager to output any vendor-neutral 
12. The computer-implemented method of claim 8, wherein the one of the data protection operations is also for another resource of another application, and the computer-implemented method further comprises: outputting, by the host, capabilities of data protection operations which are specified by another vendor of the other application that is installed on the host; and performing, by the host, the vendor-neutral version of the one of the data 
13. The computer-implemented method of claim 8, wherein the computer-implemented method further comprises performing, by the host, a vendor-neutral version of another one of the data protection operations, based on any of the capabilities, on another resource of the application by using a vendor-neutral model of the other resource of the application, in response to inputting the vendor-neutral version of the other one of the data protection operations for the other resource of the application;.  
14. The computer-implemented method of claim 13, wherein the other one of the data protection operations is also for another resource of another application, and the computer- implemented method further comprises: outputting, by the host, capabilities of data protection operations 
15. A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: output, by a host, capabilities of data protection operations which are specified by a vendor of an application that is installed on the host; and perform, by the host, a vendor-neutral version of one of the data protection operations, based on any of the capabilities, on a resource of the application by using a vendor-neutral model of the resource of the application, in response to inputting the vendor-neutral 
16. The computer program product of claim 15, wherein the program code includes further instructions to: create, by the host, a plurality of vendor-neutral models corresponding to a plurality of resources of the application, in response to installing the application on the host; and output, by the host, a result of performing the vendor-neutral version of any data protection operation on any resource of any application.  
17. The computer program product of claim 15, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a 
18. The computer program product of claim 15, wherein inputting any vendor-neutral version of any one of the data protection operations for any resource of any application is in response to receiving a vendor-neutral request from an application data manager to output any vendor- neutral version of any one of the data protection operations for any resource of any application, and using any vendor-neutral model of any resource of any application to perform any vendor- neutral version of any one of the data protection operations on any resource of any application is in response to receiving a vendor-neutral request from an agent of the application data manager to perform any vendor-neutral version of any one of the data protection operations on any resource of any application.  
19. The computer program product of claim 15, wherein the one of the data protection 
20. The computer program product of claim 15, wherein the program code includes further instructions to: perform, by the host, a vendor-neutral version of another one of the data protection operations, based on any of the capabilities, on another resource of the application by using a vendor-neutral model of the other resource of the application, in response to inputting the vendor-neutral version of the other one of the data protection operations for the other resource  

2. The system of claim 1, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a 
3. The system of claim 1, wherein any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
4. The system of claim 1, wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor- neutral request from an application data manager to output the vendor-neutral version of the one of the data protection operations to the host.  
5. The system of claim 1, wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host, and is also for another resource of the other application, and the plurality of instructions further causes the processor to: input, from the host, 
6. The system of claim 1, wherein the plurality of instructions further causes the processor to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application; output, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource of the application; and. input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the application.  
7. The system of claim 6, wherein the other one of the data protection operations is also 














8. A computer-implemented method for creating vendor-neutral data protection operations for vendors' application resources, the computer-implemented method comprising: creating, based on any capabilities specified for data protection operations by a vendor of an application, a vendor-neutral version of one of the data protection operations for a resource of the application, in response to inputting, from a host of the application, capabilities specified for the data protection operations by the vendor; outputting, to the host, the vendor-neutral version of the one of the data protection operations for the resource of the application; and inputting, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the resource of the application.  
9. The computer-implemented method of claim 8, wherein any data protection 
10. The computer-implemented method of claim 8, wherein any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
11. The computer-implemented method of claim 8, wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor-neutral request from an application data manager to output the vendor-neutral version of the one of the data protection operations to the host.  
12. The computer-implemented method of claim 8, wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for 
13. The computer-implemented method of claim 8, wherein the computer-implemented method further comprises: creating, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the data protection operations for another resource of the application; outputting, to the host, the vendor-neutral version of the other one of the data protection operations for the other resource 
14. The computer-implemented method of claim 13, wherein the other one of the data protection operations is also for another resource of another application on the host, and the computer-implemented method further comprises: inputting, from the host, capabilities specified for the data protection operations by another vendor of another application; and. inputting, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application.  













15. A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors, the program code including instructions to: create, based on any capabilities specified for data protection operations by a vendor of an application, a vendor-neutral version of one of the data protection operations for a resource of the application, in response to inputting, from a host of the application, capabilities specified for the data protection operations by the vendor; output, to the host, the vendor-neutral version of the one of the data 
16. The computer program product of claim 15, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system.  
17. The computer program product of claim 15, wherein outputting the vendor-neutral version of the one of the data protection operations for the resource of the application is in response to receiving a vendor-neutral request from an application data manager to output the vendor-neutral version of the one 
18. The computer program product of claim 15, wherein the vendor-neutral version of the one of the data protection operations is also based on any capabilities specified for the data protection operations by another vendor of another application on the host, and is also for another resource of the other application, and the program code includes further instructions to: input, from the host, capabilities specified for the data protection operations by the other vendor of the other application; and. input, from the host, a result of performing the vendor-neutral version of the one of the data protection operations on the other resource of the other application.  
19. The computer program product of claim 15, wherein the program code includes further instructions to: create, based on any capabilities specified for data protection operations by the vendor of the application, a vendor-neutral version of another one of the 
20. The computer program product of claim 19, wherein the other one of the data protection operations is also for another resource of another application on the host, and the program code includes further instructions to: input, from the host, capabilities specified for the data protection operations by another vendor of another application; and. input, from the host, a result of performing the vendor-neutral version of the other one of the data protection operations on the other resource of the other application.




As to claims 1-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1-20 of copending Application No. 16/830,988 since they are claiming the same subject matter and are substantially similar in scope. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manvar et al. (U.S. PGPUB No. 2019/0108266 A1, hereinafter “Manvar”) in view of Strassner (U.S. PGPUB No. 2014/0279747 A1).

Regarding claim 1, Manvar teaches a system for vendor-neutral models of vendors' application resources, comprising: 
one or more processors (Manvar ¶0006); and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed (Manvar ¶0006), cause the one or more processors to: 
output, by a host, capabilities of data protection operations which are specified by a vendor of an application that is installed on the host (Manvar ¶0011); and 
perform, by the host, a vendor-neutral version of one of the data protection operations, based on any of the capabilities, on a resource of the application 
Manvar fails to explicitly teach using a vendor neutral model of the resource of the application. However, in the same field of endeavor, Strassner teaches using a vendor neutral model of the resource of the application (Strassner ¶0093). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manvar by incorporating the teachings of Strassner. The motivation would be to provide a model-based inventory management of a communications system (Strassner ¶0001).

As to claim 2, Manvar as modified by Strassner also teaches the system of claim 1, wherein the plurality of instructions further causes the processor to: 
create, by the host, a plurality of vendor-neutral models corresponding to a plurality of resources of the application, in response to installing the application on the host (Strassner Fig. 2a, i.e., technology-specific, vendor-neutral data models); and 
output, by the host, a result of performing the vendor-neutral version of any data protection operation on any resource of any application (Manvar ¶0017, “The replication 

As to claim 3, Manvar as modified by Strassner also teaches the system of claim 1, wherein any data protection operation comprises one of a discover database operation, a discover copy metadata operation, a backup operation, a restore operation, a schedule operation, and an install update operation, and any resource comprises one of an application server, a database, copy metadata, any application, and a file system (Manvar ¶0012, i.e., discovery component).  

As to claim 4, Manvar as modified by Strassner also teaches the system of claim 1, wherein inputting any vendor-neutral version of any one of the data protection operations for any resource of any application is in response to receiving a vendor-neutral request from an application data manager to output any vendor-neutral version of any one of the data protection operations for any resource of any application, and to perform any vendor-neutral version of any one of the data protection operations on any resource of any application is in response to receiving a vendor-neutral request from an agent of the application data manager to perform any vendor-neutral version of any one of the data protection operations on any resource of any application (Manvar ¶¶0107-0110).  Manvar fails to explicitly teach using any vendor-neutral model of any resource of any application. However, in the same field of endeavor, Strassner teaches using any vendor-neutral model of any resource of any application 


output, by the host, capabilities of data protection operations which are specified by another vendor of the other application that is installed on the host (Manvar ¶0011); and 
perform, by the host, the vendor-neutral version of the one of the data protection operations on the other resource of the other application (Manvar ¶0013, “The vendor neutral component may also be a replication component responsible for replicating infrastructure, platform, application, data, or metadata logical entities”).  Manvar fails to explicitly teach using a vendor neutral model of the other resource of the other application. However, in the same field of endeavor, Strassner teaches using a vendor neutral model of the other resource of the other application (Strassner ¶0093, i.e., different data models for vendor-neutral are used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manvar by incorporating the teachings of Strassner. The motivation would be to provide a model-based inventory management of a communications system (Strassner ¶0001).

As to claim 6, Manvar as modified by Strassner also teaches the system of claim 1, wherein the plurality of instructions further causes the processor to perform, by the host, a vendor-neutral version of another one of the data protection operations, based on any of the capabilities, on another resource of the application (Manvar ¶0011, i.e., 

As to claim 7, Manvar as modified by Strassner also teaches the system of claim 6, wherein the other one of the data protection operations is also for another resource of another application (Manvar ¶0006, i.e., installed software applications to support), and the plurality of instructions further causes the processor to: 
output, by the host, capabilities of data protection operations which are specified by the other vendor of the other application that is installed on the host (Manvar ¶0011); and 
perform, by the host, the vendor-neutral version of the other one of the data protection operations on the other resource of the other application (Manvar ¶0013, “The vendor neutral component may also be a replication component responsible for 

Claim 8 recites the limitations that are substantially similar to those of claim 1; therefore, it is similarly rejected.

Claim 9 recites the limitations that are substantially similar to those of claim 2; therefore, it is similarly rejected.

Claim 10 recites the limitations that are substantially similar to those of claim 3; therefore, it is similarly rejected.

Claim 11 recites the limitations that are substantially similar to those of claim 4; therefore, it is similarly rejected.



Claim 13 recites the limitations that are substantially similar to those of claim 6; therefore, it is similarly rejected.

Claim 14 recites the limitations that are substantially similar to those of claim 7; therefore, it is similarly rejected.

Claim 15 recites the limitations that are substantially similar to those of claim 1; therefore, it is similarly rejected.

Claim 16 recites the limitations that are substantially similar to those of claim 2; therefore, it is similarly rejected.

Claim 17 recites the limitations that are substantially similar to those of claim 3; therefore, it is similarly rejected.

Claim 18 recites the limitations that are substantially similar to those of claim 4; therefore, it is similarly rejected.

Claim 19 recites the limitations that are substantially similar to those of claim 5; therefore, it is similarly rejected.

Claim 20 recites the limitations that are substantially similar to those of claims 6 and 7; therefore, it is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157